.._
  ii
 <'It
  . I
 .'        OFFICE     OF   THE   ATTORNEY     GENERAL   OF   TEXAS
      \
                                     AUSTIN




          Hon. &QJJz~~~
                     Cole, CountyAuditor
          LibertyCounty
          Liberty,T-8
          l-marSir:
     Hon. L-urphyCole, April 5, 1939, Page 2


           order the same to be paid to the State
           Treasurer,who shall hold same In trust
           to be paid to the owner egalnst whom said
           taxes were assessed;provided,any one
           claining the sanw shall&e    proof of his
           claim to the satisraotfonof the State
           Treasurerwithin three years after the
           sale or said land or lots, after wbioh
           the ease shall be governed by the law
           regulatingesoheat. * + + * n
               In rieu   0r   th6 wording or WE   atatutcr,it
     is au]:oplnlca that the mmalnd6rof the pureha60-
     prloe,ii any, after the jud8w6ntie pal6 in full,
     shall be paid by the shmiff to the olerk of the oourt,
     out OS whloh said eaeauticmor oth6r final prouses
     iSSUedto be retainedby him, mbjsot to the order of
     the oourt ror a periodol two ream unleerr   otherwllle
     orderedby the oourt,afterwhloh t&m the court m&y
     or&r the IWUIIO%O be paid to thtiowner againstwhop
     said taxes were asseeaed then, after the CarpirqtlcQ
     or two yeare any one alaLw    this balanoe shall make
     pr00r or his ol.ein~tothe eat*sfaetionof the atate
     Treasurer-withinthreeyear6 after the sale Or the
     land and if no atdi#aOtiorp olaU ia made to the &ate
.i   Treamretrwi,thld$hreeyeers,thj.8money shall es@hsat
     to the Stats of l!ararri
              'Pnurtingthls
                          ii~thijlnfonnation
                                           whlah you
     desire,we ar6
                                       Yours v6ry truly




     PCCrob                                         lmhtant.
     BTPROVJCD:
      &kA-LdA.A
     ATTORNEPOl!NERAL
                    OF TEXAS’